Norval, J.
This is an appeal from the district court of Douglas county. The transcript contains the pleadings and decree, and a draft of a bill of exceptions which has not been signed and allowed either by the trial judge or the clerk •of the district court. The appellees move to dismiss the appeal for the reason that no bill of exceptions was settled by the district court as required by law. The motion must be denied. It has been settled by repeated decisions ■of this court that a motion to dismiss an appeal or proceeding in error will not be sustained on the ground that oo bill of exceptions has been settled and allowed. (Mewis v. Johnson Harvester Co., 5 Neb., 217; Hollenbeck v. Tarkington, 14 Neb., 430; Baldwin v. Foss, Id., 455; Carlson v. Beckman, 35 Neb., 392.)
There may be other questions presented by the record for consideration not depending upon a bill of exceptions. On a motion filed by an appellee to dismiss an appeal, this court will not consider the merits of the controversy, but will only inquire whether an appeal lies, and whether it is properly taken and perfected. The motion to dismiss is
Overruled.
The other judges concur.